Citation Nr: 0923596	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to claimed Mustard Gas or Agent 
Orange exposure.  

2.  Entitlement to service connection for diabetic 
neuropathy, to include as secondary to diabetes mellitus, 
type II.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected left ear hearing loss.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO that 
granted service connection for left ear hearing loss, 
evaluated as noncompensable and denied service connection for 
diabetes mellitus, type II, and diabetic neuropathy.  

As the Veteran has perfected an appeal as to the initial 
rating assigned for his service-connected left ear hearing 
loss, the Board has characterized this issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  



FINDINGS OF FACT

1.  The Veteran's active service is not shown to have 
included active duty in, or visitation to, the Republic of 
Vietnam.  

2.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus or peripheral neuropathy in 
service or for many years thereafter.  

3.  The currently demonstrated type II diabetes mellitus is 
not shown to be due to mustard gas or Agent Orange exposure 
or another event or incident of the veteran's active service.  

4.  The currently demonstrated diabetic neuropathy is not 
shown to be due to mustard gas or Agent Orange exposure or 
another event or incident to the Veteran's active service.  

5.  The service-connected bilateral hearing loss is not shown 
to be productive of worse than level II hearing acuity in the 
left ear.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by diabetes mellitus 
type II and diabetic neuropathy is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
either be presumed to have been incurred therein; nor may 
either be presumed to be due to Agent Orange exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 
(2008).  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected left ear hearing disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 including Diagnostic 
Code 6100 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  

In letters dated in March and August 2005, September and 
November 2007, and April 2008, the RO provided the Veteran 
with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), including that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran was notified regarding what the evidence must 
show with respect to his claims for service connection, and 
also provided adequate notice of the evidence, which was not 
of record, that was necessary to substantiate the claims.  

The Veteran was also informed of the cumulative information 
and evidence previously provided to VA, or obtained by VA on 
the Veteran's behalf, and the Veteran was generally invited 
to send information or evidence to VA that may support the 
claims.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, supra.  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  As such, no further VCAA notice is required with 
respect to the Veteran's claim for an initial higher 
disability rating for his left ear hearing loss.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service treatment records, VA examinations, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran and further development and further 
expending of VA's resources is not warranted.  


II. Service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the Veteran does not contend, nor the evidence 
does establish, that he had diabetes mellitus or diabetic 
neuropathy in service or within one year of service.  
Instead, the Veteran argues that he may have been exposed to 
Mustard Gas and/or Agent Orange in service and that these 
toxins may have caused his conditions.  

First, with respect to Mustard Gas exposure, pursuant to 38 
C.F.R. § 3.316, exposure to certain specified vesicant agents 
during active military service, together with the subsequent 
development of certain diseases, is sufficient to establish 
service connection in the following circumstances: (1) full-
body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (excluding mesothelioma), or squamous cell carcinoma 
of the skin; (2) full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); or (3) full- body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  See 38 C.F.R. § 3.316.  

Diabetes mellitus is not a disease associated with exposure 
to mustard gas.  A presumption of service connection for 
diabetes mellitus type II on this basis is therefore not 
available.  

In addition, the Board notes that a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including diabetes mellitus 
type II, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

The record here, however, indicates that the Veteran did not 
serve in the Republic of Vietnam during his active service, 
and is therefore not entitled to this presumption.  

In this regard, the Board notes that the VA General Counsel 
has determined that the regulatory definition requires that 
an individual actually have been present on the land mass of 
the Republic of Vietnam for purposes of this presumption.  
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  

Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a Veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Id.  

The Veteran's claims file also does not indicate that the 
Veteran was exposed to Agent Orange on a direct basis outside 
of Vietnam.  Here, the Board notes that the Veteran submitted 
statements indicating that he was exposed to Agent Orange 
while serving in Germany and while stateside in Oklahoma and 
Georgia.  He reported that defoliants were sprayed in the 
areas where he served, including Bromacil, Tandex, Monuro, 
Diuron and Fenuron in Georgia.  

The claims file, however, does not show that the Veteran 
served in areas where Agent Orange usage has been confirmed 
to have been sprayed, and if he did serve in such areas, 
there is no competent evidence to support his rather 
nonspecific assertions of being exposed to Agent Orange at 
the time.  Because the presumptive provisions cannot be 
applied in this case, the Veteran must affirmatively show 
that his claimed conditions are linked to documented exposure 
during service.  

As there is no competent evidence of actual exposure to Agent 
Orange in this instance, service connection for diabetes 
mellitus type II cannot be granted in this case.  

In addition, the Board notes that the service treatment 
records are not referable to complaints or diagnosis of, or 
treatment for diabetes mellitus, and he has not asserted that 
he was diagnosed with diabetes mellitus in service.  

The postservice medical evidence of record does not reflect a 
diagnosis of type II diabetes mellitus or peripheral 
neuropathy within a year of his discharge from active service 
or for many years thereafter.  

Because type II diabetes mellitus arose many years after his 
separation from service and because there is no competent 
evidence directly linking either condition to service, there 
is no basis to grant service connection.  

Finally, because there is no evidence establishing service 
connection for diabetes mellitus type II, there can therefore 
be no basis for service connection for diabetic neuropathy in 
this case.  In this regard, the medical records indicate that 
the Veteran's neuropathy is secondary to his diabetes 
mellitus.  Moreover, there is no indication that this 
condition had its onset in service or for many years 
thereafter.  

Based on the foregoing, the Board finds that the claims of 
service connection for diabetes mellitus type II and diabetic 
neuropathy must be denied.  In reaching this determination, 
the Board notes that it is precluded from providing its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Here, the Board notes that the Veteran has not been afforded 
a VA examination in order to address his claims.  Under VCAA, 
VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; or the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the Veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains diagnoses of diabetes 
mellitus and neuropathy, but there is no competent evidence 
linking that either condition to the Veteran's active 
service.  38 C.F.R. § 3.159(c)(4) (2002); see also Wells v. 
Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 Vet. 
App. 375 (2002).  The Board therefore concludes that a VA 
examination or opinion is not required in deciding this case.  

The evidence reveals no competent medical evidence of a nexus 
between any inservice event or incident and the development 
of the Veteran's type II diabetes mellitus and diabetic 
neuropathy,  the preponderance of the evidence is therefore 
against the Veteran's claim.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


II.  Increase rating 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The Veteran's left ear hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non service-connected  ear will generally be 
assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).  

The medical evidence in this case consists of audiological 
evaluations dated in May 2005, October 2007, April 2008 and 
March 2009.  These examinations reveal maximum pure tone 
threshold levels, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
      NA
10-20
15-20
35-40
60-65

The Veteran's speech audiometry revealed speech recognition 
ability of between 88% and 100% for the left ear.

The mechanical application of the rating schedule to the 
examinations of record shows that the Veteran had at worst 
level II hearing in the left ear for the examinations of 
record.  

Under 38 C.F.R. § 4.85, this evaluation warrants a 
noncompensable rating for the Veteran's left ear hearing 
loss.  38 C.F.R. § 4.85; Diagnostic Code 6100 (2006).  In 
light of the foregoing, entitlement to a higher evaluation 
for the Veteran's disability is not warranted.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the Veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321.  

There is no indication that the Veteran's disability results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  

Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards have 
not otherwise been rendered impractical.  

In the absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

Service connection for diabetes mellitus, type II, is denied.  

Service connection for diabetic neuropathy is denied.  

An initial compensable evaluation for the service-connected 
left ear hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


